The information in this case attempted to charge an offense under Sec. 5438, Revised General Statutes. It does not set out the "printed paper containing obscene prints, figures and pictures," by any certain description, or give any excuse for failure to do so. This case must be reversed upon the authority of the case of Reyes v. The State, 34 Fla. 181, 15 So. 875, cited with approval in the last paragraph of the opinion in the case of Smith v. Chase, 91 Fla. 1044, 109 So. 94. The indictment in this case is practically identical in its language with the indictment *Page 1176 
held bad, on motion in arrest of judgment, in the case of Reyes v. The State, above cited.
Reversed.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur in the opinion.